  Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 1 of 31. PageID #: 6775

                                 CDP 2020 Force Review Board


CDP 2020 Force Review Board (FRB) Training                                                        Slide #1

Recommended Time: 4 hours
Primary Audience: Chief of Police or designee, BOC Cmdr., two selected supervisors from each
District, Training Section supervisors, OPS Administrator, DAAC, IA Superintendent, specialized
unit supervisors

Module Goal: To instruct members of the FRB on the purpose and role of the FRB and to train
            members on the policy and tasks of the Board.

Required Materials: Digital presentation (Power Point), lesson plan, FRB GPO, UOF scenario
BlueTeam investigation for each student and sign in sheet

                                 Recommended Time Allocation

                                                                     Recommended Time
                                   Unit                                  (minutes)

     1.        Module 1                                                       45
               Review of FRB GPO, purpose, expectations of                    min
               the FRB and responsibilities
     2.        Questions and Discussion about FRB GPO                          15
                                                                               min
     3.        Module 2
               FRB Use of Force Review scenario’s                             45
                  A. Review of UOF Blue Team report                           min
                  B. Reports and incident related documents
                  C. Review of UOF scenario video

     4.        Questions and Discussion about the UOF                         15
               scenario                                                       min



     5.        Module 3                                                       90
               Completion of the FRB Checklist                                min



     6.        Questions and Discussion about FRB Checklist                   30
               Conclusion                                                     min
 Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 2 of 31. PageID #: 6776

                                CDP 2020 Force Review Board


                            Total                                      240 minutes (4 hours
                                                                         approximately)


                                               Module 1

 I.Force Review Board (FRB) Training

      A.     Instructor will give overview of how long the course will be (i.e. 4 hours)

      B.     Instructor will provide timeline of what will be discussed during the training
              blocks.

      C.      Explain to class that this is not UOF training. FRB students should have already
              received 2019 Use of Force training. However, we will be going over UOF
              concepts during the course of the investigative file review
                                                                                                         Slide #2
II.Housekeeping

      A.     Cell Phones on silent and put them away

      B.     If you have to answer a phone call quietly leave the room

      C.     Use of facilities as needed

      D.     Clean up any mess you make

      E.     Ensure everyone is signed in
                                                                                                         Slide #3
III.Introduction and FRB Training Goals

      A.     Overview of the FRB, its purpose, role and policy

             1.    Instructor will provide overview of FRB purpose. Not verbatim policy and
                    purpose.                                                                             Instructor
                                                                                                         slide notes
                    a.   CDP established the FRB to serve as a quality control mechanism to
                         determine if UOF investigations are thorough and complete, and appraise
                         UOF incidents from a tactics, training, policy, and agency improvement
                         perspective.

                    b.    The FRB will not recommend disciplinary action, but may recommend non-
                          disciplinary action such as letters of re-instruction, re-training or verbal
                          counseling.
 Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 3 of 31. PageID #: 6777

                               CDP 2020 Force Review Board



                    c.   Members who become aware of any misconduct shall immediately
                         document and report the incident, via the tracking software, forwarding
                         the entry to the Internal Affairs Superintendent for review and
                         assignment in accordance with IA Procedures and the Internal Complaints       Instructor
                         of Misconduct GPO. The Bureau of Compliance Commander will ensure             Notes
                         that any misconduct identified at FRB meetings, that had not been
                         previously identified is forwarded to the Internal Affairs Superintendent.

                    d.    Why are we doing this? The goal is to produce high quality investigations,
                         identify gaps in policies, training, supervision, equipment, communication,
                         or tactics, and establish community trust and respect.

      B.     To gain an understanding of the expectations and outcomes of the FRB

      C.     To be able to review the FRB UOF scenario, evaluate the scenario impartially and
              complete the FRB checklist

IV.Documents necessary for FRB training:                                                               Slide #4

      A.     Force Review Board General Police Order

      B.     FRB checklist

      C.     UOF scenario investigation and related reports

      D.     UOF GPOs if necessary for FRB member at checklist
                                                                                                       Instructor
                                                                                                       notes
             1. Instructor will ensure everyone has listed items

             2. Instructor will distribute the FRB checklist and FRB policy at least 2 weeks
             prior to the start of the class for any questions related to the checklist. The
             questions will addressed during the training.

V.Overall Goal                                                                                         Slide #5

      A.     To have Board members understand the purpose and role of the FRB

      B.     To have Board members feel comfortable with the review of the investigations,
             identification of relevant issues, and FRB voting process

VI.Learning Objectives                                                                                 Slide #6

      A.     Identify the purpose for the Force Review Board
  Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 4 of 31. PageID #: 6778

                                     CDP 2020 Force Review Board


         B.     Understand the role and responsibilities of an FRB member

         C.     To have students understand the FRB checklist and how to apply it

VII. Purpose of the FRB
                                                                                                        Slide #7
         A.     To ensure that the Division’s investigations of use of force incidents are thorough,
                comprehensive and of the highest quality, and that the Division continually
                analyzes tactics, training, policies, processes, and procedures in order to
                continually improve, regardless of whether the application of force in any given
                incident was consistent or inconsistent with policy.

VIII. Policy of the FRB

         A.     The Cleveland Division of Police establishes a Force Review Board (FRB) to serve as
                a quality control mechanism for uses of force and force investigations, and to
                appraise use of force incidents from tactics, training, policy, and agency
                improvement perspectives. The FRB shall review selected use of force
                investigations to determine whether the force investigation was thorough and         Slide #8
                complete; determine whether there are considerations that need to be addressed
                regarding de-escalation, supervision, equipment, tactics, training, policy, and best
                practices; to determine whether the chain of command has appropriately
                identified and taken actions to correct deficiencies; identify trends or patterns of
                deficiencies; and monitor all aspects of the Division’s use of force practices with
                the goal of continual improvement. FRB members or their designees are expected
                to attend all FRB meetings and be fully prepared in advance of the meetings.

 IX.Composition of the Board

         A.     The FRB shall be comprised of a representative from the following units/districts,
                selected by the unit/district Commander/Administrator as the standing members
                of the FRB. The FRB shall consist of, at a minimum:

                1.        The Chief of Police or his or her designee, who shall serve as Chair of the
                          FRB;
                                                                                                        Slide #9
                2.        The Bureau of Compliance (BOC);

                3.        Internal Affairs (IA);

                4.        A supervisor from the training section;

                5.        The Office of Professional Standards (“OPS”) Administrator;
     Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 5 of 31. PageID #: 6779

                                 CDP 2020 Force Review Board


                6.     A supervisor from each District serving a minimum term of 12 months,
                       when any involved officer(s) are assigned to their District.

                7.     The Data Analysis and Collection Coordinator (DACC). The DACC shall serve
                       as a non-voting advisory member of the FRB.

         B.     The FRB may include or consult with any subject matter experts or advisors the
                Chair believes would be helpful in reviewing particular incidents. Any subject
                matter experts or advisors shall be non-voting members.
                                                                                                     Slide #10
X.       Frequency of Force Review Board Meetings

          A.    The FRB shall convene quarterly.

          B.      As necessitated by submitted investigations, the Chair may schedule special
                 meetings more frequently.

XI.     Cases Reviewed by the Force Review Board

          A.    The DACC shall provide the BOC Commander with a list of investigations, pulled
                from the use of force tracking software, completed since the prior FRB meeting.
                The following investigations shall be provided for review by the FRB members two Slide #11
                weeks prior to a scheduled FRB meeting:

                1.   All FIT investigations

                2.   All Level 2 investigations with a finding of force related misconduct

                3.    A random sample of all Level 2 force in which there was no finding of force-
                     related misconduct. The sample will consist of 10 percent of all such Level 2
                     investigations or five such Level 2 investigations per meeting, whichever is
                     greater. The DACC will specify the method for selecting a random sample of
                     completed investigations of force incidents and will memorialize that method
                     for the FRB.

                     a.   DAAC to explain how investigations are randomly selected.                  Instructor
                                                                                                     note
         A.    The BOC Commander will provide members a complete copy of investigations to be
               reviewed during a FRB meeting 2 weeks prior to the meeting.

                1.   Instructor will explain to class the expectation that all members of the FRB
                     will be fully prepared for the meetings. All FRB members will receive the Explain to
                     selected UOF investigations in BlueTeam for review of all reports and videos class
                     prior to the meeting.                                                        importance
                                                                                                     of being
                                                                                                     prepared
  Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 6 of 31. PageID #: 6780

                                 CDP 2020 Force Review Board


        B.     The FRB shall conduct comprehensive and reliable reviews of investigations within for FRB
               90 days of receipt by the FRB. An investigation is considered received by the FRB meetings
               when that investigation has been forwarded to the BOC Commander.

XII.     Responsibilities of Force Review Board Members

        A.     FRB Member Responsibilities
                                                                                                        Slide #12
               1.     Each standing member shall serve a minimum term of 12 months, unless
                      specifically relieved due to lack of attendance, changed assignment, or other
                      material cause.

               2.     Any FRB member who is unable to attend a meeting shall notify the BOC
                                                                                            Note:
                       Commander a minimum 5 days in advance of any scheduled FRB meeting
                                                                                            Alternates
                       that their assigned designee will be attending.                      will attend
                                                                                                        if member
               3.    FRB members shall complete, the initial training course as soon as practicable
                                                                                                    is unable
                       upon being appointed to FRB, to include, but not limited to, training on to attend.
                       CPD’s policies and procedures used by the FRB.

                4.     Annually, FRB members shall receive training directly relevant to their role
                       and service on the FRB, which may include but is not limited to:

                            1.       Legal updates regarding use-of-force;

                            2.       Updates to CPD’s policies;

                            3.       Use-of-force investigations best practices; and

                            4.        Curriculum utilized by the Training Section regarding use-of-
                                      force.

        B.     BOC Commander Responsibilities

               1.     The BOC Commander is responsible for ensuring administrative and
                      logistical assistance to the FRB in order to ensure dissemination of materials,
                      smooth operation of FRB meetings, communication of FRB findings to the
                      Chief of Police, and follow-up of FRB recommendations across the Division.

XIII.   Procedure for Review and Adjudication of Cases by the Force Review Board

        A.     The Chief of Police, or his/her designee, shall chair the FRB and shall preside over
               the meeting.

        B.     The Chair shall guide the Board through completion of the FRB Checklist. The
               Chair shall recognize members of the FRB to ask questions.                               Slide #13
Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 7 of 31. PageID #: 6781

                             CDP 2020 Force Review Board



          1.     The FRB must vote on the answers to all questions and administratively
                 approve or disapprove for each section, addressing and voting on each
                 question in the order listed.

    C.    For each incident it reviews, the FRB shall hear a case presentation from:

          1.      The lead FIT investigator for FIT investigations or;

          2.      A representative from the District where the force occurred for supervisory
                  investigations involving Level 2 uses of force.

    D.    For each review, the FRB shall consider the actions and inactions of all officers,
          supervisors, commanders, and dispatchers involved in the incident. The FRB’s
          review includes, but is not limited to:

          1.     An officer’s decision-making at the time that the officer used force,
                 including whether the incident raises any policy concerns;

          2.     The circumstances leading up to the use or application of force, including Slide #14
                 whether the incident raises any policy concerns;

          3.     Tactical decisions;

          4.     Information sharing and communication;

          5.     Adequacy of supervision throughout the incident;

          6.     Equipment;

          7.     Training;

          8.     CPD’s medical response, when applicable; and

          9.     Any commendable actions
                                                                                                Slide #15
    E.    The FRB shall also review any material written or recorded evidence from the
          incident and discuss the case as necessary with the investigator or District
          representative to gain a full understanding of the facts of the incident.

    F.    Each FRB review shall include an assessment of the integrity, comprehensiveness,
          objectivity, thoroughness, and timeliness of all aspects of the use of force
          investigation. The FRB must ensure that the force investigation is objective and
          complete, and that investigatory findings are supported by a preponderance of
          the evidence. Where the findings are not supported by a preponderance of the
          evidence, the FRB will do either of the following:
Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 8 of 31. PageID #: 6782

                            CDP 2020 Force Review Board



          1.      Instructor will define preponderance of the evidence- The standard of
                  proof in most civil cases in which the party bearing the burden of proof
                  shows that the fact to be proven is more probable than not.

                  a. Less than a clear and convincing evidence and proof beyond a
                                                                                                Instructor
                  reasonable doubt standard                                                     notes
          2.       Order additional investigation when it appears that there is additional
                   relevant evidence that may assist in resolving inconsistencies or improve
                   the reliability or credibility of force investigations; or

                   a.   The Chair or his/her designee shall be responsible for returning the
                        investigation back to the primary investigator’s appropriate unit
                        with requests for specific information concerning inconsistencies or Slide #16
                        concerns in the investigation and for ensuring that it is
                        subsequently reviewed by the FRB upon return from the primary
                        investigator’s unit as expeditiously as possible.

                   b.   Instructor will advise the class that the returned investigation will
                        be given a due date, so it does not get lost in the system and it
                        will be returned in BlueTeam

           3.      Document the reasons for the determination that the findings are not Instructor
                   supported by a preponderance of the evidence, including the specific note
                   evidence or analysis supporting its conclusions, and forward its
                   recommendations to the Chief of Police.

    G.    The FRB shall make separate, formal findings of “administrative approval” or
          “administrative disapproval” for each involved employee in each incident with
          respect to:

          1.     Tactics and decision making;

          2.     Use of force;                                                                  Slide #17

          3.     Supervision; and

          4.     The underlying use of force investigation.

    H.    All findings of the FRB must be supported by a preponderance of the evidence.

    I.    The FRB shall not make determinations or recommendations about discipline;
          however, where appropriate, the FRB may recommend non-disciplinary corrective
          action to enable or encourage an officer to improve his/her performance.
Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 9 of 31. PageID #: 6783

                             CDP 2020 Force Review Board



           1.     Instructor will explain to class this includes re-training and non-               Instructor
                  disciplinary corrective action, such as verbal counseling and/or a letter         note
                  of re-instruction.

    J.    Only standing and voting members of the FRB may participate in the deliberations
          during the FRB meetings.

    K.    All FRB determinations shall be made by majority vote.

          1.     Only standing and voting members of the FRB are permitted to vote and
                 shall not abstain from voting on any matter unless authorized in advance of
                 the FRB meeting by the Chair or immediately upon the FRB member learning
                 that abstention is necessary to avoid a conflict of interest.

          2.     The FRB Chair shall vote in cases where the vote is evenly split.

    L.    The Chair, or designee, shall ensure accurate recording of all findings of the FRB,
          including the determinations on the FRB Checklist [cross-reference].

    M.    The Chair shall refer policy, equipment, and training issues to the appropriate
          Commanders. At the conclusion of each incident review, the FRB Chair shall
          assign for follow-up any policy, equipment or training recommendations from the
          FRB.

          a.     Recommendations from the Board will be entered into BlueTeam.

    N.    The Chief or his or her designee shall, if the use of force indicates policy, training,
          tactical, or equipment concerns, ensure that FRB’s recommendations, including
          any non-disciplinary corrective action, are implemented as appropriate, any               Instructor
          necessary training is delivered and that policy, training, tactical, or equipment         note
          concerns are resolved.

    O.    The FRB shall use a tracking system to ensure that each of its recommendations,
                                                                                                    Slide #18
          whether regarding individual employees, training, policy, equipment,
          communication, or other issues, has been forwarded to the appropriate Division
          personnel.

          1.      Instructor well explain that IAPro will be used to document and track
                  each of the recommendations from the FRB. The BOC Commander will
                  upload the FRB checklist for each involved UOF member and forward to
                  the Chief of Police.

    P.    BOC Commander Responsibilities
     Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 10 of 31. PageID #: 6784

                                  CDP 2020 Force Review Board


                1.       The BOC Commander shall ensure that the FRB’s findings for each involved Instructor
                         employee are documented in a report to the Chief of Police within fifteen note
                         days of the presentation of the case to the FRB.

                2.       The BOC Commander shall maintain a record of all recommendations and
                         the status of implementing each recommendation.

XIV.     Reporting

         A.     Quarterly, the BOC Commander shall provide to the FRB a report of the status of
                the FRB recommendations and Commanders’ responses.

         B.     At least annually, the FRB shall examine data related to use of force to detect any
                patterns, trends, and training deficiencies and make recommendations for
                correction, as appropriate. This analysis will be conducted in conjunction with the
                Data Collection and Analysis Coordinator.

XV.      Conclusion

         A.     Question and answer period.



                                                Module #2


I.        FRB Use of Force Review Scenario

          A.    Materials to be used

                1.       UOF Video
                                                                                                      Slide #19
                2.       BlueTeam investigation

                3.       Related reports (RMS, Form-1s)

         B.    Instructor will ensure each student has the handout material.

         C.    Instructor will explain how the scenario is an actual CDP incident and how they
                will proceed as if they are acting as the FRB to review this incident.

         D.    Instructor will explain how we will role play and proceed if they are acting as the    Instructor
               FRB to review the incident. We will review the FRB checklist after everyone has        Slide notes
               reviewed the BlueTeam investigation, reports and viewed the video.
  Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 11 of 31. PageID #: 6785

                                CDP 2020 Force Review Board


             1.        Instructor will reiterate that UOF material will not be reviewed at
                       actual FRB meetings. It will be reviewed prior to the meeting and
                       investigating supervisor will present the UOF incident at the meeting.

      E.    Instructor will play video after everyone has reviewed the BlueTeam investigation
             and reports.

      F.    Instructor note that UOF occurs at 14:24

      G.     Show the video: UOF incident 2017-239602

II.    Conclusion

      A.     Question and answer period regarding the UOF incident.

      B.     Instructor will ensure everyone has reviewed the BlueTeam investigation and
             related reports. For purposes of the training, students will review the printed
             BlueTeam investigation and related reports in class. BlueTeam investigations will
             be routed to FRB members for actual FRB meetings.
                                                                                                  Slide #20
      C.      “What if” scenarios for discussion. Use of deadly force, officer injury, lets the
               suspect go.

      D.       Discussion regarding policy and assessing UOF exceptions.

              1.        UOF GPO: Differences between the following officer and subject
                        Characteristics:

                        a.    Age
                        b.    Gender
                        c.    Body size
                        d.    Skill level
                        e.    Relative strength
                        f.    Injury or exhaustion (possible factor why or why not?)
     Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 12 of 31. PageID #: 6786

                                   CDP 2020 Force Review Board




                                Module #3 FRB Checklist


I.        FRB Checklist

          A.    Materials to be used                                                                    Slide #21


                1.        FRB Checklist

                2.        BlueTeam investigation

                3.        Related reports (RMS, Form-1s)

                4.        UOF GPOs if necessary

          B.     Instructor will ensure everyone has the necessary handouts and again explain
                 how we will role play and proceed if they are acting as the FRB to review the
                                                                                                        Instructor
                 incident.
                                                                                                        notes
          C.    Instructor involvement will only happen if students need guidance.

          D.    The Chair will guide the students through the checklist questions.

          E.     Instructor will guide students through page #1 for logistical information related to
                 the checklist.

          F.     Instructor will ask if there are any questions related to answering the checklist.
                                                                                                        Instructor
                                                                                                        note
 Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 13 of 31. PageID #: 6787

                                   CDP 2020 Force Review Board




II.   FRB Page #1 Acceptable Answers
                                                                                                   Slides #22-
                                                                                                   24

            B.      Date of Incident: 07-26-2017

      C.         Involved Officers: Patrol Officer Kenneth Kirk #572

      D.         Classified Level of Force: Level II

      E.         Investigating Supervisor: Sergeant Andrew Harhay #9136

      F.         Investigating Unit: District 4 Patrol Section

      G.         Date Investigation Complete: 09-05-2017

      H.         Date Follow-Up (if any) Complete: 10-01-2017

       I.        Date of Board: Today’s Date

       J.        Board Chairman: Chief Williams

       K.        Commander Carney

       L.        Incident # 2017-239602 (top right corner of every page)

       M.        Instructor will now ask the Chair to proceed leading through the checklist with
                 FRB members as a group.




                                                                                                   Instructor
                                                                                                   Notes
Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 14 of 31. PageID #: 6788

                           CDP 2020 Force Review Board


A.     Acceptable Answers Continued

           1.     Instructor involvement will only happen if students need guidance.

           2.     Instructor will now ask the Chair to complete the FRB checklist as a
                  group.

           3.     Instructor will review the acceptable answers with class after the
                  checklist has been completed as a group.


                                                                                         Slide #25
Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 15 of 31. PageID #: 6789

                          CDP 2020 Force Review Board




                                                                               Slide #26
 Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 16 of 31. PageID #: 6790

                                CDP 2020 Force Review Board




                                                                                                 Slide #27




B/3 Officer tried to use communications with the subject before using force (gave warning) and
                         discussed distance.

Discuss second activation of the Taser. Why did he use two activations (5 seconds and 2
                        seconds? What is his rationale (discussion)
                                                                                                 Instructor
                                                                                                 Notes
Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 17 of 31. PageID #: 6791

                          CDP 2020 Force Review Board




                                                                               Slide #28
Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 18 of 31. PageID #: 6792

                          CDP 2020 Force Review Board




                                                                               Slide #29
Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 19 of 31. PageID #: 6793

                          CDP 2020 Force Review Board




                                                                               Slide #30
 Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 20 of 31. PageID #: 6794

                                  CDP 2020 Force Review Board




                                                                                                  Slide #31




Discussion or consideration of the officer’s reasoning for the delay in notifying a supervisor.
                       Discuss and assess the overall incident leadership.
Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 21 of 31. PageID #: 6795

                          CDP 2020 Force Review Board




                                                                               Slide #32
Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 22 of 31. PageID #: 6796

                          CDP 2020 Force Review Board




                                                                               Slide #33
 Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 23 of 31. PageID #: 6797

                                CDP 2020 Force Review Board




                                                                                                   Slide #34




Instructor note: Officer expressed that he suffered fatigue…exhaustion was delirious and on his
last breath and suffers from conditional asthma; and cited his age. Officer should not have been
returned to full duty until medically cleared based on these statements, whether exaggerated or
not. For discussion.
  Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 24 of 31. PageID #: 6798

                              CDP 2020 Force Review Board




                                                                                 Slide #35



III.   Conclusion

       A.     Question and answer period

IV.    End instruction
Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 25 of 31. PageID #: 6799

                          CDP 2020 Force Review Board




                                                                               Slide #36
Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 26 of 31. PageID #: 6800

                          CDP 2020 Force Review Board




                                                                               Slide #37
Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 27 of 31. PageID #: 6801

                          CDP 2020 Force Review Board




                                                                               Slide #38
Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 28 of 31. PageID #: 6802

                          CDP 2020 Force Review Board




                                                                               Slide #39
 Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 29 of 31. PageID #: 6803

                            CDP 2020 Force Review Board




II.   Conclusion

      A.      Review and Questions

              1.    FRB policy questions

              2.    UOF incident questions                                      Slide #40

              3.    FRB checklist questions
Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 30 of 31. PageID #: 6804

                          CDP 2020 Force Review Board
Case: 1:15-cv-01046-SO Doc #: 314-3 Filed: 06/17/20 31 of 31. PageID #: 6805

                          CDP 2020 Force Review Board
